ORDER

PER CURIAM.
Hillmann Concrete Company and Ray E. Hillmann (“Hillmann”) appeal the judgment of the Circuit Court of St. Louis County entered upon a jury verdict in favor of Jollie R. Smith (“Smith”) in his common law negligence action for personal injuries arising from a work-related accident. Hillmann contends the trial court lacked subject matter jurisdiction to consider the case because Smith was a borrowed servant of Hillmann Concrete Company at the time of the injury, and thus, Smith’s exclusive remedy was limited to that provided by the Workers’ Compensation Law. He also contends Smith failed to make a submissible case of negligence.
We have reviewed the briefs of the parties and the record on appeal. We find the trial court did not err in determining that it had subject matter jurisdiction to consider the case, and that Smith made a sub-missible case of negligence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).